 1
 2
 3
 4
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10
11      Scott Johnson,                             Case No. 2:16-cv-02489-MCE-EFB
12                  Plaintiff,
13                                                 ORDER
             v.
14
        Starbucks Corporation, a
15      Washington Corporation; and Does 1-
        10,
16
                    Defendants.
17
18
19
20
              Plaintiff’s Motion to Stay (ECF No. 44) in this matter, to which Defendant
21
     Starbucks has filed a Statement of Non-Opposition (ECF No. 53), is GRANTED.
22
23   Not later than sixty (60) days following the date this Order is electronically filed,

24   and every sixty (60) thereafter until the appeals filed in Johnson v. Blackhawk
25
     Centercal, Case No. 3:17-cv-02454-WHA and Kong v. Mana Investments
26
     Company, LLC, Case No. 8:18-cv-01615-DOC-DFM have been resolved, the
27
28   ////




                                               1
     ORDER                                          Case No. 2:16-cv-02489-MCE-EFB
 1   parties shall submit a Joint Status Report concerning the status of those appellate

 2   cases.
 3            IT IS SO ORDERED.
 4
        DATED: June 20, 2019
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                             2
     ORDER                                         Case No. 2:16-cv-02489-MCE-EFB
